Citation Nr: 9915124	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active military duty from April 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by which 
service connection for PTSD was granted and a 10 percent 
rating was assigned, effective from April 18, 1991.  
Subsequently, a 50 percent rating was assigned following an 
April 1995 remand by the Board.  This was done by a February 
1996 rating decision, which also made the 50 percent rating 
effective from April 18, 1991.  Thereafter, the case was 
again remanded by the Board in December 1997 for further 
evidentiary development.


FINDINGS OF FACT

The veteran's PTSD is manifested by severe occupational and 
social impairment; however, he is not virtually isolated in 
the community, his symptoms do not result in profound retreat 
from mature behavior, and he is not demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

A 70 percent rating for the service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The criteria for rating PTSD changed after the veteran filed 
his claim.  (The new criteria have been in effect since 
November 7, 1996.)  61 Fed.Reg. 52695 (1996).  According to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Consequently, 
consideration of the veteran's case requires that the Board 
look at both sets of rating criteria.  Id.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  Under the old rating criteria for 
PTSD, in effect prior to November 7, 1996, a 50 percent 
rating was assigned when the ability to establish and 
maintain effective relationships with people was considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  

Under the new rating criteria for PTSD, effective 
November 7, 1996, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  A 70 percent 
rating is assigned when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

Based on a review of the evidence of record, the Board finds 
that the veteran's symptoms warrant a 70 percent rating under 
the old rating criteria.  The medical evidence shows that as 
early as July 1995, the veteran's PTSD was thought to be 
severely disabling.  This was specifically noted in a letter 
from Alan C. Atkinson, Ph.D.  Additionally, more recent 
assessments such as a June 1998 VA examination report 
indicate that the veteran's symptoms "seriously" interfered 
with his ability to relate to people, including his family.  
A global assessment of functioning score of 45 was assigned 
at this June 1998 evaluation, which suggests "serious" 
impairment in social and occupational functioning (e.g. no 
friends, unable to keep a job).  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  

It should also be noted that a VA psychiatrist specifically 
indicated in June 4, 1998, and August 28, 1998, treatment 
notes that the veteran had severe symptoms of PTSD.  Such 
characterizations parallel the rating criteria for a 70 
percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Consequently, a 70 percent rating is warranted under 
the old criteria.  

As to whether the veteran's service-connected PTSD rises to 
the level of 100 percent disability, the Board finds that it 
does not.  The medical evidence does not currently show 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality, or an inability to obtain or retain employment due 
solely to PTSD.  In fact, the veteran holds a job and his 
thoughts and speech have been found to be coherent and 
relevant.  See June 1998 VA examination report.  
Additionally, the June 1998 examination revealed that, while 
his concentration had diminished due to anxiety and 
obsessional thinking, his insight, judgment, and memory were 
considered fair.  

A similar analysis is appropriate for whether the veteran 
should be awarded a 100 percent rating under the new 
criteria.  As noted in the paragraph above, his memory is 
fair (i.e. he does not have problems with names of close 
relatives, his own occupation, or his own name).  Also, there 
has been no indication that he is disoriented, or that there 
is a persistent danger of the veteran hurting himself or 
others.  Although he has had difficulties in dealing with 
others, it has not been shown to rise to a level of a 
persistent danger as evidenced by the fact that he has held a 
job despite angry outbursts.  Additionally, he does not have 
disturbances of thought processes or communication, or 
problems with delusions or hallucinations to the degree 
required to award a total rating.  He is hypervigilant, 
suspicious, angry, obsessive, anxious, and depressed, all of 
which causes severe impairment as noted above, but these 
problems do not result in the degree of impairment 
contemplated by the 100 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  Consequently, the 
Board finds that a 70 percent rating is warranted, but no 
more.  

The Board also concludes, upon review of the entire record, 
that a rating greater than 70 percent is not warranted at any 
time during the pendency of the veteran's claim.  When seen 
for a VA examination in 1991, the veteran's symptoms were 
characterized as only moderately severe, and at no time 
during his appeal were his symptoms more severe than 
described above, namely, severely disabling as contemplated 
by the 70 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

